Citation Nr: 1314291	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  08-22 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include the question of whether new and material evidence has been submitted to reopen a claim for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veteran's Appeals (Board) from March and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement dated in January 2008 and the RO issued a statement of the case dated in June 2008.  The Veteran submitted his substantive appeal in July 2008.  

In addition to the Veteran's claims file, the Veteran has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

In a November 2012 Brief, the Veteran's representative indicated that the Veteran wished to claim service connection for a neurological problem of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus type II, a heart condition, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus type II, and entitlement to a compensable evaluation under 38 C.F.R. § 3.324 for multiple non-compensable disorders that affected the Veteran's employment for the period prior to May 20, 2002.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In his substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  In January 2010, the Veteran withdrew this request.  

In a November 2012 Brief Presentation the Veteran's representative indicated that the Veteran wished to testify before a Veterans Law Judge at a hearing in Washington DC.  In a January 2013 statement, the Veteran clarified that he wanted a videoconference hearing before the Board at the RO.  38 C.F.R. § 20.703 (2012).  The Veteran has a right to this hearing.  38 C.F.R. § 20.700(a) (2021).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

